Title: To George Washington from Valentine Crawford, 1 October 1774
From: Crawford, Valentine
To: Washington, George

 

Dear Sir
Fort Fincastle otobr 1th 1774

In the Hurrey of My Bisness I have Just time to give you a Line or two by Lord Donmore Express to Lett you Now how we goe on in this quarter with the Inden war Which is as Follow—his Lord Ship Erived here yesterday with a bout 1200 Men 700 of which Came by water with His Lord Ship and 500 Come under My Brother william Com by Land with the Bulocks and his Lord Ship has Sent him with 500 Men and 50 pack horses and 200 Bulocks to Mee[t] Colo. Lewes att the Mouth of Hockhocking Be low the Mouth of the Litle Kenaway and he is to build a Stockade fort or a Large block house which he is to build in one of your bottoms be low the Mouth of the Kenaway and his Lord Ship is to goe by water with the Rest Troups in a few days we where in hopes of a peace being Concluded between his Lord Ship and the Indens but on Wensday Mornig Last we had Murdred by the Indins one man and his wife and Severell prisoners tacken of ten Miles Creeke which Elarmed his Lord Ship Much as the Indens had been pesable for Som time and Som of the deferanet Nations had Mett him att Fort Donmore and has promisd to Meet att the Mouth [of] Hockken to aComadete a peace which we all hope for if we Can gat it on good terms that we May be able to Esesting you in Releving the pooer destrass Bostonins if the Report here is true that generill gage has Bumbaded the City of Bosten which is a Most Elarming Curcomstance and Calls on Every frend to the Liberty of his Contra Exert them Selves at this time in our Contras Case.
You Seeme to Scencer Me hard in My Condoct of your bisness but times has been in great Confusion here with us and som of the people I had to deale with wase vere grate vilons and tuck great advantages of the times I wrot you verey fully how your affairs in My hands wase and I hope you Excuse My Not giving of Mr young as Satesfactray account of things as I Could Wish and I Most Solemly declar I Sent you Severell Litters which you Say Never Came to hand and you Likewise Make Mention of Som Letters you wrote Me which I have Never Seen I Expect to if pleas god I am Speard to bee down att your house by Cresmas and to Remove those Reports you have herard of My Conduct

and Setle Every thing as Much to your Satesfaction as in My power and I am dere Sir your Most Hble Sarvent

Vale: Crawford


N.B. My trip down the River this Somer will Much Inable Me if you should Chuse to Send Me down in your bisness Next Spring in Case a pese is Concluded with the Indens give My Complements to doctr Crage if you should see him.

